Citation Nr: 1539020	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  10-15 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD) with secondary polysubstance abuse prior to February 21, 2013, and a rating in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R.M.K., Counsel





INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, assigning an initial 10 percent rating. 

By a June 2013 decision, a Decision Review Officer (DRO) increased the rating assigned to the Veteran's PTSD to 70 percent, effective February 21, 2013.  As the 70 percent rating is less than the maximum available rating and there remains a period of time during which the 70 percent rating was not effect, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

When this case was previously before the Board in October 2014, it was decided in part and remanded in part for additional evidentiary development.  It has since been returned to the Board for further appellate action.

As noted in the previous Board remand, a claim of entitlement to service connection for tinnitus was raised, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran indicated in March 2015 correspondence that there was increased symptomatology of his service-connected PTSD, including almost total and endless anxiety and hopelessness, estrangement from his family, and suicidal ideation.  As the Veteran contends that his service-connected PTSD has increased in severity, a remand for an additional VA examination is warranted in order to obtain findings that are more recent and to consider all asserted psychiatric symptomatology. 

Additionally, the Veteran is incarcerated and receives mental health treatment from the California Department of Corrections; treatment records were submitted during the pendency of this appeal, ranging from August 2011 to December 2013.  It remains that VA is aware that there could be relevant outstanding records, the Veteran's mental health treatment records from the California Department of Corrections dated from December 2013 to the present; and on remand, the AOJ should attempt to obtain and associate such with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the incarcerated Veteran, using the correct information in his address, and request that he submit a VA Form 21-4142, Authorization and Consent to Release Information to the VA, for his mental health treatment records from the California Department of Corrections dated from December 2013 to the present.  Advise the Veteran that he may submit such records if he so chooses.  Attempt to obtain and associate with the claims file any identified treatment records.  If a negative response is received from any treatment facility, the claims file should be properly documented in this regard and the Veteran properly notified.

2.  After all outstanding records have been associated with the claims file, schedule the Veteran an examination to determine the current severity of his service-connected PTSD.  Access to the electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must perform any test or studies deemed necessary for accurate assessment.  The examiner must comment upon the presence or absence, and the frequency, severity, and duration of the symptoms associated with the Veteran's PTSD. 

The examiner must provide a supporting rationale for any opinion provided.  If the examiner is unable to provide an opinion without a resort to speculation, then he or she should explain why this is so.

3.  After ensuring that any other indicated development has been completed, readjudicate the issue remaining on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




